Citation Nr: 0411307	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to as increased rating for dorsal paravertebral 
myositis, lumbar para-intervertebral osteoarthritis status post 
surgery times 2. degenerative disc disease, central disc 
herniation (spine disability), currently rated as 40 percent 
disabling.

2.  Entitlement to as increased rating for anxiety disorder with 
depressive features, currently rated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
pterygium, right eye.

4.  Entitlement to a total compensation rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Luis A. de Mier-LeBlanc, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to July 
1971.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from August 2000 and May 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In August 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 30 percent for anxiety disorder with 
some depressive features effective May 24, 2000; an increased 
evaluation of 40 percent for a spinal disability effective from 
August 25, 1998; and denied entitlement to a compensable rating 
for pterygium of the right eye.

In May 2002 the RO denied entitlement to a TDIU.

In July 2003 the veteran provide oral testimony before a Decision 
Review Officer at the RO, a transcript of which has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his claims for increase for his spine and anxiety 
disabilities.  The RO letter in June 2002 was directed to his eye 
disorder.  In any event, in January 2004 he requested further 
examinations, which the Board interprets as a contention that his 
disabilities have worsened since his last comprehensive 
compensation examinations.  Indeed a private psychiatric report in 
June 2003 suggests more severe symptoms than reflected in the last 
comprehensive VA examination.  The veteran's psychiatric disorder 
is rated as atypical anxiety disorder with some depressive 
features.  The recent private examination showed severe major 
depressive disorder.

Also, the Board notes that the RO has not fully applied the 
September 2003 revised criteria for rating intervertebral disc 
syndrome (IVDS), although the veteran was given the new criteria 
in a December 2003 supplemental statement of the case.  That 
scheme allows for alternative means of determining the proper 
rating.  




One is based on incapacitating episodes and the other on the 
combined orthopedic and neurologic ratings.  This method requires 
that the specific nerve involved be identified for combining with 
the orthopedic manifestations.  The most recent examination in 
2002 did not provide sufficient information.  Also the recently 
revised rating scheme for the spine other than IVDS may be applied 
to the veteran's service-connected low back disability if only on 
an analogous basis.  

The disability of the spine is rated under Diagnostic Codes 5010-
5293.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  The examiner 
only minimally addressed functional loss due to pain pursuant to 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  

The veteran's disability of the spine is now rated as "dorsal 
paravertebral myositis; lumbar paravertebral osteoarthritis status 
post surgery times 2; degenerative disc disease; central disc 
herniation", thus the Board's characterization of the disability 
as a "spine disability" is an accurate and economical alternative. 

According to the February 2002 VA spine examination, the veteran 
has been in receipt of Social Security (SSA) benefits since 1998.  
The SSA records are relevant to an increased rating claim.  See 
for example Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He testified that he last worked in the late 1990's.

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.


In addition, the veteran filed a notice of disagreement in June 
2002 with the May 2002 RO decision that denied entitlement to a 
TDIU.  Where there has been an initial RO adjudication of a claim 
and a notice of disagreement therewith, the claimant is entitled 
to a Statement of the Case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the appellant of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his psychiatric, spine and 
eye disorders since January 1, 2003.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  All identified private treatment 
records should be requested directly from the healthcare 
providers.  Regardless of the veteran's response, the VBA AMC 
should obtain all outstanding VA treatment reports.  All 
information which is not duplicative of evidence already received 
should be associated with the claims file.

The VBA AMC should contact the SSA and request that it provide all 
available records from the veteran claim for SSA benefits. 

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA special orthopedic and 
neurologic examinations by an orthopedic surgeon or other 
available appropriate medical specialist, and neurologist, 
respectively, including on a fee basis if necessary for the 
purpose of ascertaining the current nature and extent of severity 
of his spine disability.
The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating IVDS, and a 
separate copy of this remand must be made available to and 
reviewed by the examiners prior and pursuant to conduction and 
completion of the examinations.  The examiners must annotate the 
examination reports that the claims file was in fact made 
available for review in conjunction with the examinations.  Any 
further indicated special studies must be conducted.  It is 
requested that each examiner address the following medical issues:
(a) Does the service-connected spine disability involve only the 
joint structure, or does it also involve the muscles and nerves?

(b) Does the service-connected spine disability cause weakened 
movement, excess fatigability, and incoordination, and if so, can 
the examiners comment on the severity of these manifestations on 
the ability of the appellant to perform average employment in a 
civil occupation?  If the severity of these manifestations cannot 
be quantified, the examiners should so indicate.

(c) With respect to the subjective complaints of pain, the 
examiners are requested to specifically comment on whether pain is 
visibly manifested on movement of the spine, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected spine disability, the presence or absence of 
changes in condition of the skin indicative of disuse due to the 
service-connected spine disability, or the presence or absence of 
any other objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable thereto.

(d) The examiners are also requested to comment upon whether or 
not there are any other medical or other problems that have an 
impact on the functional capacity affected by the service-
connected spine disability, and if such overlap exists, the degree 
to which the nonservice-connected problem(s) creates functional 
impairment that may be dissociated from the impairment caused by 
the service-connected spine disability.  If the functional 
impairment created by the nonservice-connected problem(s) cannot 
be dissociated, the examiners should so indicate.

The examiners must be requested to express an opinion as to 
whether the veteran's spinal disorder, either indidivually or in 
association with his service-connected psychiatric disability, 
has/have rendered him unemployable for VA compensation purposes.

Any opinions expressed by the examiners must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for a VA psychiatric examination 
including on a fee basis if necessary for purpose of ascertaining 
the current extent of severity of his service-connected anxiety 
disorder with depressive features.

The claims file, copies of the criteria for rating psychiatric 
disability under 38 C.F.R. § 4.130; Diagnostic Code 9400 (2003), 
and a separate copy of this remand must be made available to and 
reviewed by the examiner prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the examination report that the claims 
file was in fact made available for review in conjunction with the 
examination.  Any further indicated special studies must be 
conducted.

The examiner should identify all of the veteran's associated 
symptomatology in order to determine the impairment caused by 
anxiety disorder.  If there are other psychiatric disorders found, 
in addition to anxiety disorder, the examiner should specify which 
symptoms are associated with each disorder(s).  If certain 
symptomatology cannot be dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than anxiety disorder with 
depressive features is or are found on examination, the examiner 
should offer an opinion as to whether any such disorder(s) is/are 
causally or etiologically related to the service-connected 
psychiatric disability, and if not so related, whether the 
veteran's anxiety disorder with depressive features has any effect 
on the severity of any other psychiatric disorder(s).  All 
necessary studies, including psychological testing, should be 
accomplished if deemed necessary.

Following evaluation, the examiner should provide a numerical 
score on the Global Assessment of Functioning (GAF) Scale provided 
in the Diagnostic and Statistical Manual for Mental Disorders, in 
relation to the veteran's impairment from his service-connected 
psychiatric disability.  
The examiner must include a definition of the numerical GAF score 
assigned, as it relates to the veteran's occupational and social 
impairment.  

If the historical diagnosis of generalized anxiety disorder with 
depressive features (VA examination in February 2002), is changed 
following evaluation, the examiner should state whether the new 
diagnosis represents a progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development of a 
new and separate condition.

The examiner must express an opinion as to whether the service-
connected psychiatric disability, either individually or in 
association with his service-connected spinal disability has 
rendered the veteran unemployable.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

7.  The VBA AMC should arrange for a VA eye examination by an 
appropriate specialist for the purpose of ascertaining the current 
nature and extent of severity of loss of vision, if any, related 
to the service-connected pterygium of the right eye.  

The claims file, copies of the criteria for rating eye 
disabilities under 38 C.F.R. § 4.84, and a separate copy of this 
remand must be made available to and reviewed by the examiner 
prior and pursuant to conduction and completion of the 
examination.  The examiner must annotate the examination report 
that the claims file was in fact reviewed in conjunction with the 
examination(s).  
Any further indicated special studies should be conducted, 
including visual fields.  The examiner must be requested to 
express an opinion as to whether the service-connected ptergyium 
has resulted in any loss of vision, including visual field loss 
found.  Any opinion expressed by the examiner must be accompanied 
by a complete rationale.

8.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

9.  The VBA AMC should furnish the appellant an SOC addressing the 
May 2002 rating decision, wherein entitlement to a TDIU was 
denied.  
The VBA AMC should also advise the appellant of the need to timely 
file a substantive appeal to the Board if he desires appellate 
review.

10.  After undertaking any development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to increased ratings for the spine 
disability, anxiety disorder with depressive features, and 
pterygium of the right eye.  In so doing, the VBA AMC must 
document its consideration of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claims currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect the 
outcome of his claims for increased compensation benefits, and may 
result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

